DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are currently pending.

Specification
The abstract of the disclosure is objected to because the words at the end of each line were improperly continued on the next line. For example the word “first” at the end of the first line was split into the words “firs” and “t”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 23, line 4 of the Specification the disclosure references Example 8. There is no Example 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-7, it is unclear if the reactive functional groups of the first and second inorganic particles must be the same group or can each be different from one another. 
Claim 15 contains the trademark/trade name “Friction Tester FP-2260, manufactured by the Thwing-Albert Instrument Company”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific friction testing device and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2010/0143674).
Regarding claims 1-3, Yoshihara (Paragraphs 24-27) teaches a curable resin composition for a hard coat layer comprising reactive inorganic fine particles A having a mean primary particle size of 5 nm to 80 nm (first inorganic particles), hydrophilic fine particles B having a mean primary particle size of from 100 to 300 nm at 0.1 to 5.0 wt% with respect to the total solid content, and a curable resin matrix. The hydrophilic fine particles B can be inorganic (Paragraph 135). The inorganic fine particles A are dispersed in the hard coat layer (Paragraph 52). The hard coat layer (Paragraphs 143-164) has as the matrix the cured product of the curable reactive matrix (polymer). The fine particles B can be within 300 nm of the surface interface of the layer with air but do not protrude from the surface (Paragraph 53). Based on that dimension and the diameters of the hydrophilic fine particle B, the teachings of Yoshihara would encompass having at least two of these particles having a distance from the surface within the claimed range. The hydrophilic fine particles B can be present as single discrete particles (Paragraph 53). The particles B form the irregularities on the surface of the film and the irregularities have a spacing of the raised sections of between 5 nm 
Regarding claim 4, the reactive inorganic fine particle A have a reactive functional group on their surface (Paragraph 71). The hydrophilic fine particles B can have a high molecular compounds having a siloxane bond as the skeleton (inorganic) and an organic functional group on the surface (Paragraph 135).
Regarding claim 5, the particles A and B can have groups as claimed (Paragraphs 81-98 and 135).
Regarding claim 6, the introduction of reactive groups to the particles A can be with silanes (Paragraphs 81-98). Regarding the modification of the particles B, the use of a silane would be a process limitation in a product claim, given that the group is attached through a siloxane backbone (result of reacting a silane). The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 
Regarding claim 7, the groups on the surface of the particles are those disclosed as being reactive with the binder component (Paragraph 88).
Regarding claim 8, the polymer binder resin can include groups as claimed (Paragraphs 144-154). 
Regarding claim 9, the composition can comprise a silane with a fluorine-substituted organic residue that can include a reactive functional group (Paragraphs 97-98). Based on the reactive groups, they are capable of crosslinking with the polymer binder resin.
Regarding claim 10, the content of the particles A is preferably from 5-70 wt % of the total solid content (Paragraph 134).
Regarding claim 11, the particles A and B can be silica or metal oxide (Paragraphs 66 and 135).
Regarding claims 12 and 13, the irregularities have a height of from 3 nm to 50 nm and a spacing of from 50 nm to 5 microns (Paragraph 37). 
Regarding claim 14, the thickness of the layer can preferably be from 1 to 50 microns (Paragraph 39).
Regarding claim 15, while Yoshihara does not perform the claimed test, given that the layer of Yoshihara can be formed from the same type and amount of materials, with the same thickness for the layer and the same size and distances between the irregularities as in the instant application, the teachings of Yoshihara would encompass films that would meet the test barring evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,954,409. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a film with the same limitations. While the limitations of claim 1 are not all in claim 1 of U.S. Patent No. 10,954,409, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claimed features of U.S. Patent No. 10,954,409 characterizing the film and arrive at a film as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




September 8, 2021